UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2039


RODOLFO NORIEL BAIDE-SABILLON,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 30, 2017                                         Decided: April 26, 2017


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jay S. Marks, LAW OFFICES OF JAY S. MARKS, LLC, Silver Spring, Maryland, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Bernard A. Joseph,
Senior Litigation Counsel, Gary J. Newkirk, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rodolfo Noriel Baide-Sabillon, a native and citizen of Honduras, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the immigration judge’s (IJ) order denying his applications for asylum, withholding

of removal, and protection under the Convention Against Torture. For the reasons set

forth below, we deny the petition for review.

       We will not review the agency’s adverse credibility finding or the finding that the

corroborating evidence was insufficient because Baide-Sabillon failed to raise those

issues on appeal to the Board. 8 U.S.C. § 1252(d)(1) (2012) (“A court may review a final

order of removal only if . . . the alien has exhausted all administrative remedies available

to the alien as of right.”); Kporlor v. Holder, 597 F.3d 222, 226 (4th Cir. 2010) (“It is

well established that an alien must raise each argument to the [Board] before [the Court

has] jurisdiction to consider it.” (internal quotation marks omitted)). We conclude that

the Board’s order dismissing Baide-Sabillon’s appeal from the IJ’s decision is supported

by substantial evidence and that the record does not compel a different result. Mulyani v.

Holder, 771 F.3d 190, 197 (4th Cir. 2014).

       Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             2